Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 15 Aug 2022 has been entered.

Status of Claims
This action is in reply to the request for continued examination filed on 15 Aug 2022.
Claim 11 was cancelled.
Claims 1-6, 9, 10, 12-14, 22, and 23 were amended.
Claims 1-6, 9-10, 12-19, and 22-23 are currently pending and have been examined.

Response to Arguments
Regarding the rejection under 35 U.S.C. 112(a)
Applicant's arguments filed 15 Aug 2022 have been fully considered. The rejection is withdrawn in light of Applicant’s amendments. 
Regarding the rejection under 35 U.S.C. 112(b)
Applicant’s amendments have obviated the rejection under 35 U.S.C. 112(b). It is withdrawn. 
Regarding the rejection under 35 U.S.C. 101
Applicant’s arguments have been fully considered but they are not persuasive. Applicant first asserts that, because the recited claims “require[] at least a service providing device such as servers, a database, and a user terminal,” the claims do not recite “an operation directed to organizing human activity or mathematical concepts.” Applicant’s remarks, p. 10. This is not persuasive. It is well established in eligibility jurisprudence that reciting a computer system configured to implement an abstract idea is insufficient to result in an inventive concept for eligibility purposes. MPEP 2106.05(A), citing Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224, 110 USPQ2d 1976, 1983-84 (2014). Because Applicant’s claims merely recite the computing elements as tools to apply the abstract idea, and because such recitations are insufficient to result in eligibility on those grounds alone, Applicant’s arguments are not persuasive.
Applicant next asserts that “because the claims are not similar to a concept that was previously identified as an abstract idea… there is no basis for concluding that the concept is an abstract idea.” Applicant’s remarks, p. 10. Applicant similarly asserts that the pending claims “do not fall [within the] certain enumerated categories of abstract ideas.” Id. This is not persuasive. There is no standard which states that the abstract idea identified must directly correlate to the claims in a previously decided case. Rather, for certain methods of organizing human activity and in relevant part, the standard is whether the cases recite “concepts relating to… commercial or legal interactions” and/or “managing personal behavior or relationships or interactions between people.” MPEP 2106.04(a)(2). Here, Applicant’s claims recite determining whether two people can share a ride. That is at least one of a commercial interaction, from the standpoint of grouping two on-demand transportation requests, or managing personal behavior or interactions between people. Because they recite a concept that falls within managing commercial or interpersonal interactions, Applicant’s claims recite a concept similar to those concepts previously identified by the courts as an abstract idea. 
Applicant next appears to assert that the claimed invention is eligible because it is an improvement to other technologies or technological processes. Applicant’s remarks, p. 10. However, Applicant provides no analysis to support that this rationale should apply to Applicant’s pending claims. Rather, Applicant merely restates the claim language and notes that “claims directed to improvements to other technologies… may also avoid the full eligibility analysis.” Id. Because Applicant does not set forth how this principle would apply to Applicant’s pending claims, the argument is not persuasive. 
Applicant next asserts that the “claimed combinations can determine a probability of success of the carpool application… based on matching percentage, and then apply the carpool service.” Applicant’s remarks, p. 12. Even assuming that Applicant’s claimed invention achieves this function, this is an improvement to the abstract idea of managing how riders are assigned to on-demand transportation. An improvement in the abstract idea itself is not an improvement in technology. MPEP 2106.05(a)(II). Even if Applicant’s claimed invention recites an improvement in assigning passengers to shared rides, this is insufficient to result in significantly more than the abstract idea. Therefore, Applicant’s argument is not persuasive. The rejection is maintained. 
Regarding the rejection under 35 U.S.C. 103
Applicant’s arguments have been fully considered but they are not persuasive. Applicant asserts that Ye and Oesterling do not disclose generating a carpool partner list based on the carpool applicant matching percentage and the carpool partner matching percentage. Applicant’s remark, p. 14. Applicant further asserts that, because the newly presented limitations were not provided with cited art, that “Ye and Oesterling may be silent as to the claimed combination.” Id. This is not persuasive. Ye [0023] discloses that the matching may be based on a ratio of a length of a third sharing route to a length of a third original route (applicant’s route) and/or a fifth ratio of a length of a fourth sharing route to a length of a fourth original route (partner’s route). Ye also discloses that the first ratio is used to determine the extent of detour of the first transportation request (applicant based) and the second ratio is used to determine the extent of detour for the second transportation request (partner based) in [0129]
Additionally, Oesterling discloses matching based on the percentage of nodes that are in common with the subscriber’s route, specifically noting that a first subscriber may have a different number of matching nodes required than a second subscriber in [0047]. This discloses matching based on the partner’s percentage and the applicant’s percentage. Oesterling also discloses that the list is generated containing subscribers with same or similar routes in [0048], making it clear that the first and second subscriber may be matched based on their own percentages. Even though these limitations are newly presented, Oesterling [0047] was cited in the final action on p. 30, in reference to claim 11 which was incorporated and further clarified in the independent claims. Therefore, Applicant’s arguments are not persuasive. 

Claim Rejections - 35 USC § 101
Claims 1-6, 9-10, 12-19, and 22-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Step 1: claims 1-6, 9-10, and 12-13 recite a system, and claims 14-19, and 22-23 recite a method. These are statutory categories. 
Step 2A, prong 1: Independent claim 1 recites receiving carpool service requesting information from a user; generating at least two routes based on the carpool service requesting information; and providing a carpool partner matching based on a first location information about each of the at least two routes and a second location information about each of one or more preregistered user routes by extracting a section where latitude and longitude coordinates of each of the at least two routes and latitude and longitude coordinates of each of the one or more preregistered user routes match with each other; calculating a length of the extracted section; calculating a ratio of the length of the extracted section to a total length of each of the generated routes as a matching percentage; and generating a carpool partner list based on the calculated matching percentage, wherein generating the carpool partner list includes generating a pair of a carpool service applicant-based matching percentage and a carpool partner-based matching percentage, wherein the carpool service applicant-based matching percentage is a ratio of the length of the extracted section to a total length of a carpool service applicant route, and wherein the carpool partner-based matching percentage is a ratio of the length of the extracted section to a total length of a carpool partner route.
 Independent claim 14 recites receiving carpool service requesting information from a user; generating at least two routes based on the carpool service requesting information; acquiring a first location information of each of the at least two routes; calculating a matching percentage between routes of a carpool service applicant and each of one or more preregistered users using the first location information and a second location information of a route of each of the one or more preregistered users; and transmitting, to the user, a carpool partner matching result based on the matching percentage, wherein the step of calculating the matching percentage includes: extracting a section where the latitude and longitude coordinates of each of the at least two routes and the route of each of the one or more preregistered users match with each other; calculating a length of the extracted section; calculating a ratio of the length of the extracted section to a total length of each of the at least two routes as the matching percentage; and generating a carpool partner list based on the calculated matching percentage, wherein the step of generating a carpool partner list includes generating a pair of a carpool service applicant-based matching percentage and a carpool partner-based matching percentage, wherein the carpool service applicant-based matching percentage is a ratio of the length of the extracted section to a total length of a carpool service applicant route, and wherein the carpool partner-based matching percentage is a ratio of the length of the extracted section to a total length of a carpool partner route. 
Arranging a carpool between two or more participants constitutes managing interpersonal relationships, which falls within the “certain methods of organizing human activity” grouping of abstract ideas. Doing so using a percentage of overlapping route based on coordinate information constitutes mathematical formulas, relationships, equations, or calculations, falling within the “mathematical concepts” grouping of abstract ideas. 
Step 2A, prong 2: This judicial exception is not integrated into a practical application because the additional elements are generically recited computing elements and, in combination, recite applying the abstract idea using a computer as a tool. In independent claim 1, the additional elements are a service providing device, a processor, and a user terminal. In claim 14, the additional elements are a processor and the user terminal. These are generically recited computing elements. The combination of these additional elements with the abstract idea is no more than mere instructions to apply the exception using generic computer elements and functionality. Accordingly, in combination, these elements do not integrate the abstract idea into a practical application, because they do not impose any meaningful limits on practicing the abstract idea.
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements amount to mere instructions to apply the exception using a generic computer as a tool. Thus, even when viewed as an ordered combination, nothing in the claims adds significantly more to the abstract idea. The claims are ineligible. 
The dependent claims are also rejected under 35 U.S.C. 101. 
Step 2A, prong 1: The dependent claims further define the abstract idea with additional mental processes, commercial interactions, or rules to be followed. Claims 2 and 15 recite that the request includes a starting point, a destination, and a use time. Claims 3 and 16 recite that the at least two routes include an optimized route, a shortest-distance route, or a minimum-time route. Claims 4 and 17 recite acquiring third location information, and, in claim 17, calculating a distance between locations based on the third information. Claims 5 and 18 recite that the specific location includes an intersection, and interchange, or a curved section. Claims 6 and 19 recite that the first and second location information are latitude and longitude coordinates. Claims 9 and 22 recite calculating a 25ratio of the length of the extracted section to a total length 26of each of the one or more preregistered user routes as a matching percentage. Claims 10 and 23 recite generate a carpool partner list based on the calculated matching percentage and transmitting the carpool partner list to the user. All of these steps are additional rules to be followed in the management of the interpersonal relationships between potential carpooling partners, and many of the steps recite mathematical relationships. Therefore, all of the dependent claims recite at least one of certain methods of organizing human activity and/or mathematical relationships. 
Step 2A, prong 2: The dependent claims do not recite additional elements and are therefore subject to the analysis of their parent claims. This judicial exception is not integrated into a practical application because the additional elements are generically recited computing elements, and, in combination, the independent claims recite the abstract idea applied using a computer as a tool.
Step 2B: The dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements amount to mere instructions to apply the exception using a generic computer as a tool. Thus, even when viewed as an ordered combination, nothing in the claims adds significantly more to the abstract idea. The claims are ineligible. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 9-10, 14-19, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2018/0040244 to Ye et. al. (“Ye”) in view of U.S. Patent Publication No. 2005/0049781 to Oesterling (“Oesterling”).
Claim 1
Ye discloses the following elements:
A service providing device comprising: ([0048] systems and methods for carpooling)
a processor configured to: ([0052] server may include a processing engine that may be comprised of one or more processors)
receive carpool service requesting information from a user terminal; ([0067] system receives a request including at least origin and destination)
generate at least two routes based on the carpool service requesting information; ([0113] system may identify more than one route, and may select based on a route being the shortest distance, the least time, etc.)
and provide a carpool partner matching based on first location information about each of the at least two routes and second location information about each of one or more  ([0121] system identifies a sharing route based on a ratio of the length of the sharing route to the length of the original route; [0054] requester may receive service information from the server; [0071] system sends the assignment strategy to at least one of the service provider or the two or more service receivers; [0084] system sends a message to the service receiver to determine whether the service receiver agrees to combine the transportation service with another transportation service)
wherein the service providing device is further configured to: extract a section where  coordinates of each of the one or more preregistered user routes match with each other; ([0121] system may determine direction information and route information according to the first transaction request; system may determine lengths of first and second original routes and first and second shared routes (first and second location information); system identifies a sharing route based on a ratio of the length of the sharing route to the length of the original route – see also paragraph [0138] – a ratio is a percentage; see also paragraph [0096]-[0094] for matching percentage based on estimated travel times)
calculate a length of the extracted section; ([0121] system may determine direction information and route information according to the first transaction request; system may determine lengths of first and second original routes and first and second shared routes (first and second location information); system identifies a sharing route based on a ratio of the length of the sharing route to the length of the original route; [0138] the ratios may calculated based on the distances between first and second points of original and shared routes see also paragraph [0096]-[0094] for matching percentage based on estimated travel times)
calculate a ratio of the length of the extracted section to a total length of each of the generated routes as a matching percentage; ([0121] system may determine direction information and route information according to the first transaction request; system may determine lengths of first and second original routes and first and second shared routes (first and second location information); system identifies a sharing route based on a ratio of the length of the sharing route to the length of the original route; [0138] the ratios may calculated based on the distances between first and second points of original and shared routes; see also paragraph [0096]-[0094] for matching percentage based on estimated travel times; [0113] system may identify more than one route, and may select based on a route being the shortest distance, the least time, etc.)
and generate a carpool partner list based on the calculated matching percentage, wherein when the service providing device generates the carpool partner list, the service providing device is configured to generate a pair of a carpool service applicant-based matching percentage and a carpool partner-based matching percentage, ([0121] system determines the length of the first sharing route, the first original route, the second sharing route, the second original route and determine a ratio of the first sharing route to the first original route and the second sharing route to the second original route; [0129] the first ratio is used to determine the extent of detour of the first transportation request (applicant based) and the second ratio is used to determine the extent of detour for the second transportation request (partner based) – a ratio is, mathematically, a percentage that is expressed differently)
wherein the carpool service applicant-based matching percentage is a ratio of the length of the extracted section to a total length of a carpool service applicant route, and wherein the carpool partner-based matching percentage is a ratio of the length of the extracted section to a total length of a carpool partner route. ([0121] system determines the length of the first sharing route, the first original route, the second sharing route, the second original route and determine a ratio of the first sharing route to the first original route and the second sharing route to the second original route; [0129] the first ratio is used to determine the extent of detour of the first transportation request (applicant based) and the second ratio is used to determine the extent of detour for the second transportation request (partner based) – a ratio is, mathematically, a percentage that is expressed differently)
Applicant’s originally filed specification appears to use applicant and partner interchangeably, as anyone who is registered or registering as either a driver or a rider for a carpool sharing system. See at least paragraphs [0046], [0060], and [0080]. 
Ye also discloses that the on-demand system may be an online platform ([0050]), and that provider information may be acquired including contact information, name, plate number of the vehicle, the capacity, etc. as in ([0068]). This is highly suggestive of preregistered users. Nevertheless, to the extent that Ye does not explicitly disclose preregistered users, Oesterling discloses that users of a carpooling system may be required to enroll and disclose “normal route[s] traveled.” Oesterling, paragraph [0036]. Ye also does not explicitly disclose latitude and longitude coordinates for sections of the routes. However, Oesterling discloses that the system also provides coordinates of the vehicle as the route is recorded ([0017]); that nodes and vertices represent road segments, and that the data for the segments include speed traveled and length of time to travel between the nodes (from which distance is easily determined) ([0040]); and that the system compares recorded notes and vertices of one subscriber to those of another to find compatible subscribers ([0047]). Oesterling also explicitly discloses the use of percentage of nodes in common in [0047]. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the distance ratio system of Ye the segment coordinates as taught by Oesterling in order to find “other subscribers in the database that travel the same or nearly the same route.” Oesterling, paragraph [0047]. 
Claim 14
Ye discloses the following elements:
A carpool service method comprising steps of: ([0048] systems and methods for carpooling)
receiving, by a processor, carpool service requesting information from a user terminal; ([0067] system receives a request including at least origin and destination; [0052] server may include a processing engine that may be comprised of one or more processors)
generating, by the processor, at least two routes based on the carpool service requesting information; ([0113] system may identify more than one route, and may select based on a route being the shortest distance, the least time, etc.)
acquiring, by the processor, first location information of each of the at least two routes; ([0121] system may determine direction information and route information according to the first transaction request; may include a first and second original (requested route) and a first and second sharing route)
calculating, by the processor, a matching percentage between routes of a carpool service applicant and each of one or more preregistered users using the first location information and second location information of a route of each of the one or more preregistered users; ([0121] system may determine direction information and route information according to the first transaction request; system may determine lengths of first and second original routes and first and second shared routes (first and second location information); system identifies a sharing route based on a ratio of the length of the sharing route to the length of the original route – see also paragraph [0138] – a ratio is a percentage; see also paragraph [0096]-[0094] for matching percentage based on estimated travel times)
and transmitting, by the processor and to the user terminal, a carpool partner matching result based on the matching percentage, ([0054] requester may receive service information from the server; [0071] system sends the assignment strategy to at least one of the service provider or the two or more service receivers; [0084] system sends a message to the service receiver to determine whether the service receiver agrees to combine the transportation service with another transportation service)
wherein the step of calculating the matching percentage includes: extracting a section where the  coordinates of each of the at least two routes and the route of each of the one or more preregistered users match with each other; ([0121] system may determine direction information and route information according to the first transaction request; system may determine lengths of first and second original routes and first and second shared routes (first and second location information); system identifies a sharing route based on a ratio of the length of the sharing route to the length of the original route – see also paragraph [0138] – a ratio is a percentage; see also paragraph [0096]-[0094] for matching percentage based on estimated travel times)
calculating a length of the extracted section; ([0121] system may determine direction information and route information according to the first transaction request; system may determine lengths of first and second original routes and first and second shared routes (first and second location information); system identifies a sharing route based on a ratio of the length of the sharing route to the length of the original route; [0138] the ratios may calculated based on the distances between first and second points of original and shared routes see also paragraph [0096]-[0094] for matching percentage based on estimated travel times)
calculating a ratio of the length of the extracted section to a total length of each of the at least two routes as the matching percentage; ([0121] system may determine direction information and route information according to the first transaction request; system may determine lengths of first and second original routes and first and second shared routes (first and second location information); system identifies a sharing route based on a ratio of the length of the sharing route to the length of the original route; [0138] the ratios may calculated based on the distances between first and second points of original and shared routes; see also paragraph [0096]-[0094] for matching percentage based on estimated travel times; [0113] system may identify more than one route, and may select based on a route being the shortest distance, the least time, etc.)
and generating a carpool partner list based on the calculated matching percentage, wherein the step of generating a carpool partner list includes generating a pair of a carpool service applicant-based matching percentage and a carpool partner-based matching percentage, ([0121] system determines the length of the first sharing route, the first original route, the second sharing route, the second original route and determine a ratio of the first sharing route to the first original route and the second sharing route to the second original route; [0129] the first ratio is used to determine the extent of detour of the first transportation request (applicant based) and the second ratio is used to determine the extent of detour for the second transportation request (partner based) – a ratio is, mathematically, a percentage that is expressed differently)
wherein the carpool service applicant-based matching percentage is a ratio of the length of the extracted section to a total length of a carpool service applicant route, and wherein the carpool partner-based matching percentage is a ratio of the length of the extracted section to a total length of a carpool partner route. ([0121] system determines the length of the first sharing route, the first original route, the second sharing route, the second original route and determine a ratio of the first sharing route to the first original route and the second sharing route to the second original route; [0129] the first ratio is used to determine the extent of detour of the first transportation request (applicant based) and the second ratio is used to determine the extent of detour for the second transportation request (partner based) – a ratio is, mathematically, a percentage that is expressed differently)
Applicant’s originally filed specification appears to use applicant and partner interchangeably, as anyone who is registered or registering as either a driver or a rider for a carpool sharing system. See at least paragraphs [0046], [0060], and [0080]. 
Ye also discloses that the on-demand system may be an online platform ([0050]), and that provider information may be acquired including contact information, name, plate number of the vehicle, the capacity, etc. as in ([0068]). This is highly suggestive of preregistered users. Nevertheless, to the extent that Ye does not explicitly disclose preregistered users, Oesterling discloses that users of a carpooling system may be required to enroll and disclose “normal route[s] traveled.” Oesterling, paragraph [0036]. Ye also does not explicitly disclose latitude and longitude coordinates for sections of the routes. However, Oesterling discloses that the system also provides coordinates of the vehicle as the route is recorded ([0017]); that nodes and vertices represent road segments, and that the data for the segments include speed traveled and length of time to travel between the nodes (from which distance is easily determined) ([0040]); and that the system compares recorded notes and vertices of one subscriber to those of another to find compatible subscribers ([0047]). Oesterling also explicitly discloses the use of percentage of nodes in common in [0047]. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the distance ratio system of Ye the segment coordinates as taught by Oesterling in order to find “other subscribers in the database that travel the same or nearly the same route.” Oesterling, paragraph [0047]. 
Claims 2 and 15
Ye in view of Oesterling discloses the elements of claims 1 and 14, above. Ye also discloses:
wherein the carpool service requesting information includes a starting point, a destination, and a carpool service use time. ([0067] request includes origin, destination; [0079] request may be for future appointment transportation, in which case the request also includes the defined time for the transportation appointment)
Claims 3 and 16
Ye in view of Oesterling discloses the elements of claims 2 and 15, above. Ye also discloses:
wherein the at least two routes includes at least one of an optimum route, a shortest-distance route, or a minimum-time route between the starting point and the destination. ([0113] system may identify more than one route, and may select based on a route being the shortest distance, the least time, fewest traffic lights (optimum) etc.)
Claim 4
Ye in view of Oesterling discloses the elements of claim 1, above. Ye also discloses that the system considers the specific points of the driver and the requester, including the driver’s angle thereto, when considering a match. See at least paragraphs [0114]-[0115] and figs. 8 and 9. Ye does not explicitly disclose acquiring specific location information on each of the at least two routes. However, Oesterling discloses:
wherein the service providing device is further configured to acquire third location information of a specific location on each of the at least two routes. ([0038]-[0040] after enrolling, the driver induces the system to record a route; system records each major intersection encountered along the route; each intersection is represented as a node; [0047] system compares recorded notes and vertices of one subscriber to those of another to find compatible subscribers)
Ye discloses acquiring specific points on each of the routes. Oesterling discloses acquiring specific location information of a specific location on each of the two routes. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the provider information system of Ye the route information as taught by Oesterling in order to find “other subscribers in the database that travel the same or nearly the same route.” Oesterling, paragraph [0047]. 
Claim 17
Ye in view of Oesterling discloses the elements of claim 14, above. Ye also discloses:
and calculating a distance between adjacent specific locations. ([0138] the ratios may calculated based on the distances between first and second points of original and shared routes)
Ye also discloses that the system considers the specific points of the driver and the requester, including the driver’s angle thereto, when considering a match. See at least paragraphs [0114]-[0115] and figs. 8 and 9. Ye does not explicitly disclose acquiring specific location information on each of the at least two routes. However, Oesterling discloses:
acquiring specific locations on each of the at least two routes; ([0038]-[0040] after enrolling, the driver induces the system to record a route; system records each major intersection encountered along the route; each intersection is represented as a node; [0047] system compares recorded notes and vertices of one subscriber to those of another to find compatible subscribers)
and calculating a distance between adjacent specific locations. ([0040] nodes and vertices represent road segments; data for the segments include speed traveled and length of time to travel the vertices between the nodes; [0047] system compares recorded notes and vertices of one subscriber to those of another to find compatible subscribers; [0017] system also provides coordinates of the vehicle as the route is recorded)
Ye discloses acquiring specific points on each of the routes. Oesterling discloses acquiring specific location information of a specific location on each of the two routes. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the distance ratio system of Ye the third location information as taught by Oesterling in order to find “other subscribers in the database that travel the same or nearly the same route.” Oesterling, paragraph [0047]. 
Claims 5 and 18
Ye in view of Oesterling discloses the elements of claims 4 and 17, above. Ye does not explicitly disclose that the points may be one of an intersection, an interchange, or a curved section. However, Oesterling also discloses:
wherein the specific location includes at least one of an intersection, an interchange, or a curved section. ([0038]-[0040] after enrolling, the driver induces the system to record a route; system records each major intersection encountered along the route; each intersection is represented as a node; [0047] system compares recorded notes and vertices of one subscriber to those of another to find compatible subscribers)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the distance ratio system of Ye the third location information as taught by Oesterling in order to find “other subscribers in the database that travel the same or nearly the same route.” Oesterling, paragraph [0047]. 
Claims 6 and 19
Ye in view of Oesterling discloses the elements of claims 4 and 17, above. Ye discloses that the request includes an origin and a destination ([0067]), and that the system may rely on GPS or other navigation and positioning systems for determining the position of the requester and the provider ([0047], [0055]-[0056]). To the extent that Ye does not explicitly disclose acquiring specific location information including latitude and longitude coordinates on each of the two routes, Oesterling discloses:
wherein each of the first and second location information includes latitude and longitude coordinates. ([0040] nodes and vertices represent road segments; data for the segments include speed traveled and length of time to travel the vertices between the nodes; [0047] system compares recorded notes and vertices of one subscriber to those of another to find compatible subscribers; [0017] system also provides coordinates of the vehicle as the route is recorded)
Ye discloses that the system may rely on GPS information to assess shared nodes in two different routes. Oesterling discloses finding road segments on the routes based on latitude and longitude. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the distance ratio system of Ye the third location information as taught by Oesterling in order to find “other subscribers in the database that travel the same or nearly the same route.” Oesterling, paragraph [0047]. 
Claims 9 and 22
Ye in view of Oesterling discloses the elements of claims 6 and 19, above. Ye also discloses: 
wherein the service providing device is further configured to calculate a ratio of the length of the extracted section to a total length of each of the one or more . ([0121] system may determine direction information and route information according to the first transaction request; system may determine lengths of first and second original routes and first and second shared routes (first and second location information); system identifies a sharing route based on a ratio of the length of the sharing route to the length of the original route; [0138] the ratios may calculated based on the distances between first and second points of original and shared routes; see also paragraph [0096]-[0094] for matching percentage based on estimated travel times)
Ye also discloses that the on-demand system may be an online platform ([0050]), and that provider information may be acquired including contact information, name, plate number of the vehicle, the capacity, etc. as in ([0068]). This is highly suggestive of preregistered users. Nevertheless, to the extent that Ye does not explicitly disclose preregistered users, Oesterling discloses that users of a carpooling system may be required to enroll and disclose “normal route[s] traveled.” Oesterling, paragraph [0036]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the distance ratio system of Ye the segment coordinates as taught by Oesterling in order to find “other subscribers in the database that travel the same or nearly the same route.” Oesterling, paragraph [0047].
The way the various routes are claimed, especially in light of the dependencies of claims 7-9 and 20-22, results in, for example, these claims reciting that the ratio of the length of the extracted section to a total length of each of the one or more preregistered user routes as a matching percentage is calculated after the extracting a section where latitude and longitude coordinates of each of the at least two routes and latitude and longitude coordinates of each of the one or more preregistered user routes match with each other and calculating the ratio thereof as recited in claims 7 and 20, respectively. While this does not rise to the level of a rejection under 35 U.S.C. 112(b)/(d), it does leave the claims open to broad interpretation. Examiner is willing to conduct an interview to discuss how to clarify which routes/segments are being compared based on what data and at what point. 
Claims 10 and 23
Ye in view of Oesterling discloses the elements of claims 6 and 22, above. Ye also discloses: 
transmit the carpool partner list to the user terminal. ([0071] system sends the assignment strategy to at least one of the service provider or the two or more service receivers; [0084] system sends a message to the service receiver to determine whether the service receiver agrees to combine the transportation service with another transportation service)
A list need only have one item. Therefore, if one result is presented to the user, as in Ye, the claim is met. Nevertheless, in the interest of compact prosecution, Oesterling also discloses that the system generates a list of potential carpoolers ([0045]), and that the system sends the list to a user seeking potential carpoolers ([0047]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the distance ratio system of Ye the segment coordinates as taught by Oesterling in order to find “other subscribers in the database that travel the same or nearly the same route.” Oesterling, paragraph [0047].

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2018/0040244 to Ye et. al. (“Ye”) in view of U.S. Patent Publication No. 2005/0049781 to Oesterling (“Oesterling”) and further in view of U.S. Patent Publication No. 2008/0091342 to Assael (“Assael”).
Claim 12
Ye in view of Oesterling discloses the elements of claim 1, above. Ye also discloses:
wherein when the service providing device provides the carpool partner matching, the service providing device is configured to match a rider and a driver as a carpool partner, wherein each of proximities between starting points of the driver and the rider and between destinations of the driver and the rider is highest among drivers and riders, . ([0080] distance between the second origin (request) is within a first threshold of a provider’s origin; [0102] matching information may be determined according to at least one of the location of the service provider, the first origin, the first destination, the second origin, or the second destination; [0106] system ranks results based on matching probability is the highest)
Ye discloses that the system can use a global positioning system to determine matching positions as in [0047]. Oesterling discloses that the route is recorded using latitude and longitude coordinates as in [0017]. Neither Ye nor Oesterling explicitly discloses proximities of starting locations based on latitude or longitude coordinates. However, Assael discloses determining ride matching based on a radial percentage of a user’s starting and destination locations. Assael, paragraphs [0012], [0029], [0088], [0097], in particular. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the origin/destination distance threshold determination of Ye the proximity percentages as taught by Assael in order to “reflect how well the match meets the preferences of the user.” Assael, [0096]. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2018/0040244 to Ye et. al. (“Ye”) in view of U.S. Patent Publication No. 2005/0049781 to Oesterling (“Oesterling”) and further in view of U.S. Patent Publication No. 2017/0138749 to Pan et. al. (“Pan”) and U.S. Patent Publication No. 2018/0143027 Schlesinger et. al. (“Schlesinger”).
Claim 13
Ye in view of Oesterling discloses the elements of claim 1, above. Ye also discloses that the system may consider historical information for successful combinations of transportation requests over a period of time ([0117]), and may use this information in determining whether a driver and a rider are a match ([0115]-[0116]). See also [0144], wherein the historical information is used to weight provider matching for requesters. Neither Ye nor Oesterling explicitly disclose estimating a demand and selecting a predetermined number of requesters and providers based on the estimated demand. However, Pan discloses:
estimate a demand to each route; ([0036] system estimates demand for pooled transport service)
select a predetermined number of carpool service applicant routes and the one or more preregistered user routes, respectively, based on the demand; ([0014] system may account for constraints including maximum number of passengers and actual or projected demand; [0050] constraints may be determined using historical information including based on day of week/time of day; [0066] ride pool constraints can be static or dynamic; [0085] matching can be based on number of riders that can be transported versus total number of riders)
and perform the carpool partner matching based on the selected predetermined number of carpool service applicant routes and the one or more preregistered user routes, respectively. ([0049] matching based on constraints; [0050] system selects a ride for the requester based on ride pool matching constraints)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the historical information assessment of Ye in view of Oesterling the demand estimate of Pan “in order to provide certainty in terms of trip completion time for individual users of a ride pool.” Pan, paragraph [0014]. 
To the extent that Pan does not explicitly disclose selecting a predetermined number of applicant routes based on estimated demand, Schlesinger discloses route constraints including limiting the number of passengers as in [0017]. Schlesinger also discloses limiting the total amount of riders that may be serviced by a single route as in [0053]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the passenger number constraints of Ye in view of Oesterling and Pan the passenger limits as disclosed by Schlesinger in order to “ensure each route services at least a threshold number of people.” Schlesinger, [0017]. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Carey whose telephone number is (571)272-5505. The examiner can normally be reached M-F 10:30 AM to 8:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on (571)270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHELLE E CAREY/Examiner, Art Unit 3628